DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05-12-2020, 07-22-2020 and 03-12-2021, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,694,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 2-28 of the instant application are encompassed by the limitations of the claims 1-34 of the U.S. Patent No. 10,694,472.

Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,425,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 2-28 of the instant application are encompassed by the limitations of the claims 1-27 of the U.S. Patent No. 10,425,900.

Listed the independent of claim 2 and dependent claim 11 of the instant application below:
2.    (New) A method for closed-loop power control (PC), the method comprising: 
           receiving, by a user equipment (UE), an indication of a PC configuration, the PC configuration configuring a subset of closed-loop PC parameters of the UE and a subset of downlink (DL) signals received by the UE for power control of a physical uplink shared channel (PUSCH) transmission;
	          determining, by the UE, a transmit power level for the PUSCH transmission in accordance with the subset of closed-loop PC parameters and a pathloss estimate calculated based on the subset of DL signals; and
          transmitting, by the UE, the PUSCH transmission at the transmit power level.

11.    (New) The method of claim 2, wherein the subset of closed-loop PC parameters is associated with one transmit PC (TPC) command configuration from a set of TPC command configurations of the UE via an index, each TPC command configuration from the set of TPC command configurations is associated with a different index.


Listed the independent of claim 1 of the U.S. Patent No. 10,694,472 below:
1.  A computer implemented method for operating a user equipment (UE), the 
method comprising: receiving, by the UE, a configuration of a first group of 
one or more downlink (DL) signals, each of the DL signals associated with a 
respective first index, and receiving at least one of a configuration of a 
second group of one or more open-loop power control (PC) parameters, or a 
configuration of a third group of one or more closed-loop PC parameters;  
            receiving, by the UE, a PC configuration, the PC configuration associated with 
a subset of the first group via the first indices, and associated with at least 
one of a subset of the second group or a subset of the third group;  
           determining, by the UE, a transmit power level in accordance with the PC 
configuration and a pathloss estimate, the pathloss estimate calculated in 
accordance with a reference signal received power (RSRP) associated with the DL 
signals in the subset of the first group;  and 
           transmitting, by the UE, a signal on a set of uplink (UL) resources at the transmit power level.
Listed the independent of claim 1 of the U.S. Patent No. 10,425,900 below:
1.  A computer implemented method for operating a user equipment (UE), the 
method comprising: 
         receiving, by the UE, a configuration of a first group of 
one or more downlink (DL) signals, each of the DL signals associated with a 
respective first index, and receiving at least one of a configuration of a 
second group of one or more open-loop power control (PC) parameters, or a 
configuration of a third group of one or more closed-loop PC parameters;  
         receiving, by the UE, a PC configuration, the PC configuration associated with 
a subset of the first group via the first indices, and associated with at least 
one of a subset of the second group, or a subset of the third group;  
         determining, by the UE, a transmit power level in accordance with the PC 
configuration and a pathloss, the pathloss calculated in accordance with the DL 
signals in the subset of the first group;  and 
          transmitting, by the UE, a signal on a set of uplink (UL) resources at the transmit power level.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-28 are are rejected under 35 U.S.C. 103 as being unpatentable over Anto (U.S. Pub. No. 2014/0219152) in view of Lee (U.S. Pub. No. 2016/0353440).
Regarding claim 2, Anto teaches a method for closed-loop power control (PC) (fig. 11, page 9, par [0108]), the method comprising: receiving, by a user equipment (UE) (130), an indication of a PC configuration , the PC configuration configuring a subset of closed-loop PC parameters of the UE and a subset of downlink (DL) signals received by the UE for power control of a physical uplink shared channel (PUSCH) transmission (fig. 9-13, page 2, 8-9, par [0017, 0022, 0100-0105, 0108, 0114]) (see UE that has decoded a downlink assignment, carried by a PDCCH, knows which resource elements in the subframe that contain data aimed for that particular UE.  Similarly, upon receiving an uplink grant, the UE knows which time-frequency resources it should transmit upon.  In the LTE downlink, data is carried by the physical downlink shared channel (PDSCH) and in the uplink the corresponding channel for carrying data is referred to as the physical uplink shared channel (PUSCH). And
the signaling for configuring SRS power control measurements can identify a particular subset of reference signals that have already been identified for CSI feedback purposes, thus reducing the number of bits needed to identify the signals used for SRS power control, uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE);
determining, by the UE, a transmit power level for the PUSCH transmission in accordance with the subset of closed-loop PC parameters and a pathloss estimate calculated based on the subset of DL signals (page 8-9, par [0100-0108]) (see the UE to calculate and use different pathloss estimates for SRS and PUSCH power control.  Assuming the use of a more flexible type of reference signals than CRS (such as CSI-RS) for pathloss estimation, the UE is instructed to measure pathloss on two different sets of reference signals, can improve uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE); and
transmitting, by the UE, the PUSCH transmission at the transmit power level (page 5, 9, par [0056, 0061, 0107-0108]) (see the power levels for data transmissions and SRS transmissions from the UE are controlled, separately, based on the measured first path loss and measured second path loss, respectively. The UE may be pre-configured with this data.  As shown at blocks 1120 and 1130, the UE receives first closed-loop power control data and second closed-loop power control data, corresponding to data transmissions (e.g., PUSCH) and to sounding reference signal (SRS) transmissions, respectively.  The closed-loop power control data may comprise explicit power control commands (e.g., UP/DOWN) commands, in some embodiments, or measurement data corresponding to the UE's uplink transmissions, or some 
combination of both.  As shown at blocks 1140 and 1150, the UE performs separate closed-loop power control operations for data transmissions and SRS transmissions, respectively).
Anto teaches uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE (page 9, par [0205]), and on the subset of DL signals (fig. 9), and by the UE to perform measurements for CSI feedback, or a subset thereof, the signaling for configuring SRS power control measurements can identify a particular subset of reference signals  (fig. 9, page 9, par [0103]).  That is obvious the subset of DL signals. 
However, Lee teaches the subset of DL signals with receiving, by the UE, a configuration of a first group of one or more downlink (DL) signals, the WTRU may receive additional parameters which may indicate a subset of the preambles that may be used by the WTRU and how to divide this subset into groups such as two groups, A and B, receiving a downlink control information (PCI) message from a radio access network and, based at least in part on the downlink control information message, setting a repetition level for at least one shared channel between the WTRU and the radio access network, each of the DL signals associated with a respective first index  (fig. 1A-E, page 9, 13, 24, 31-32, par [0098-0100, 0339,  0387-0389, 0407]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Anto with Lee, in order to provide the WTRU may receive additional parameters which may indicate a subset of the preambles that may be used by the WTRU and how to 
divide this subset into groups such as two groups, A and B. For example, numberOfRA-Preambles may define the subset of preambles.  The first sizeOfRA-PreamblesGroupA may be in group A (e.g., preambles 0 to sizeOfRA-PreamblesGroupA-1), and the remaining preambles in the subset, if any 
(e.g., sizeOfRA-PreamblesGroupA to numberOfRA-Preambles-1), may be in Group B. When to use a Group A vs.  a Group B preamble may be known to the WTRU easier (see suggested by Lee on page 9, par [0098]).

Regarding claim 21, Anto teaches a user equipment (UE) (130) (fig. 9, 12-13) comprising: a processor (1392/1394) (fig. 13, page 10, par [0115]); and a non-transitory computer readable storage medium storing programming for execution by the processor (fig. 13), the programming including instructions to: receive an indication of a PC configuration, the PC configuration configuring a subset of closed-loop PC parameters of the UE and a subset of downlink (DL) signals received by the UE for power control of a physical uplink shared channel (PUSCH) transmission (fig. 9-13, page 2, 8-9, par [0017, 0022, 0100-0105, 0108, 0114]) (see UE that has decoded a downlink assignment, carried by a PDCCH, knows which resource elements in the subframe that contain data aimed for that particular UE.  Similarly, upon receiving an uplink grant, the UE knows which time-frequency resources it should transmit upon.  In the LTE downlink, data is carried by the physical downlink shared channel (PDSCH) and in the uplink the corresponding channel for carrying data is referred to as the physical uplink shared channel (PUSCH). And
the signaling for configuring SRS power control measurements can identify a particular subset of reference signals that have already been identified for CSI feedback purposes, thus reducing the number of bits needed to identify the signals used for SRS power control, uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE);
determine a transmit power level for the PUSCH transmission in accordance with the subset of closed-loop PC parameters and a pathloss estimate calculated based on the subset of DL signals (page 8-9, par [0100-0108]) (see the UE to calculate and use different pathloss estimates for SRS and PUSCH power control.  Assuming the use of a more flexible type of reference signals than CRS (such as CSI-RS) for pathloss estimation, the UE is instructed to measure pathloss on two different sets of reference signals, can improve uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE); and

 transmit the PUSCH transmission at the transmit power level (page 5, 9, par [0056, 0061, 0107-0108]) (see the power levels for data transmissions and SRS transmissions from the UE are controlled, separately, based on the measured first path loss and measured second path loss, respectively. The UE may be pre-configured with this data.  As shown at blocks 1120 and 1130, the UE receives first closed-loop power control data and second closed-loop power control data, corresponding to data transmissions (e.g., PUSCH) and to sounding reference signal (SRS) transmissions, respectively.  The closed-loop power control data may comprise explicit power control commands (e.g., UP/DOWN) commands, in some embodiments, or measurement data corresponding to the UE's uplink transmissions, or some 
combination of both.  As shown at blocks 1140 and 1150, the UE performs separate closed-loop power control operations for data transmissions and SRS transmissions, respectively).
Anto teaches uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE (page 9, par [0205]), and on the subset of DL signals (fig. 9), and by the UE to perform measurements for CSI feedback, or a subset thereof, the signaling for configuring SRS power control measurements can identify a particular subset of reference signals  (fig. 9, page 9, par [0103]).  That is obvious the subset of DL signals. 
However, Lee teaches the subset of DL signals with receiving, by the UE, a configuration of a first group of one or more downlink (DL) signals, the WTRU may receive additional parameters which may indicate a subset of the preambles that may be used by the WTRU and how to divide this subset into groups such as two groups, A and B, receiving a downlink control information (PCI) message from a radio access network and, based at least in part on the downlink control information message, setting a repetition level for at least one shared channel between the WTRU and the radio access network, each of the DL signals associated with a respective first index  (fig. 1A-E, page 9, 13, 24, 31-32, par [0098-0100, 0339,  0387-0389, 0407]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Anto with Lee, in order to provide the WTRU may receive additional parameters which may indicate a subset of the preambles that may be used by the WTRU and how to 
divide this subset into groups such as two groups, A and B. For example, numberOfRA-Preambles may define the subset of preambles.  The first sizeOfRA-PreamblesGroupA may be in group A (e.g., preambles 0 to sizeOfRA-PreamblesGroupA-1), and the remaining preambles in the subset, if any 
(e.g., sizeOfRA-PreamblesGroupA to numberOfRA-Preambles-1), may be in Group B. When to use a Group A vs.  a Group B preamble may be known to the WTRU easier (see suggested by Lee on page 9, par [0098]).


Regarding claim 28, Anto teaches a method for closed-loop power control (PC) (fig. 11, page 9, par [0108]), the method comprising: transmitting, by a base station (fig. 9-12, page 1, par [0017]), an indication of a PC configuration to a user equipment (UE), the PC configuration configuring a subset of closed-loop PC parameters of the UE and a subset of downlink (DL) signals received by the UE for power control of a physical uplink shared channel (PUSCH) transmission (fig. 9-13, page 2, 8-9, par [0017, 0022, 0100-0105, 0108, 0114]) (see UE that has decoded a downlink assignment, carried by a PDCCH, knows which resource elements in the subframe that contain data aimed for that particular UE.  Similarly, upon receiving an uplink grant, the UE knows which time-frequency resources it should transmit upon.  In the LTE downlink, data is carried by the physical downlink shared channel (PDSCH) and in the uplink the corresponding channel for carrying data is referred to as the physical uplink shared channel (PUSCH). And
the signaling for configuring SRS power control measurements can identify a particular subset of reference signals that have already been identified for CSI feedback purposes, thus reducing the number of bits needed to identify the signals used for SRS power control, uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE) ; and
receiving, by the base station, the PUSCH transmission from the UE, the PUSCH in accordance with the PC configuration, a transmit power level of the PUSCH transmission in accordance with the subset of closed-loop PC parameters based on a pathloss estimate calculated from the subset of DL signals (page 5, 8-9, par [0056, 0061, 0100-0108]) (see the UE to calculate and use different pathloss estimates for SRS and PUSCH power control.  Assuming the use of a more flexible type of reference signals than CRS (such as CSI-RS) for pathloss estimation, the UE is instructed to measure pathloss on two different sets of reference signals, can improve uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE, and the power levels for data transmissions and SRS transmissions from the UE are controlled, separately, based on the measured first path loss and measured second path loss, respectively. The UE may be pre-configured with this data); 
Anto teaches uplink power control (PC) in heterogeneous network scenarios by decoupling pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible, while PUSCH power can be reduced in order to be received only at certain base station nodes close to the UE (page 9, par [0205]), and on the subset of DL signals (fig. 9), and by the UE to perform measurements for CSI feedback, or a subset thereof, the signaling for configuring SRS power control measurements can identify a particular subset of reference signals  (fig. 9, page 9, par [0103]).  That is obvious the subset of DL signals. 
However, Lee teaches the subset of DL signals with receiving, by the UE, a configuration of a first group of one or more downlink (DL) signals, the WTRU may receive additional parameters which may indicate a subset of the preambles that may be used by the WTRU and how to divide this subset into groups such as two groups, A and B, receiving a downlink control information (PCI) message from a radio access network and, based at least in part on the downlink control information message, setting a repetition level for at least one shared channel between the WTRU and the radio access network, each of the DL signals associated with a respective first index  (fig. 1A-E, page 9, 13, 24, 31-32, par [0098-0100, 0339,  0387-0389, 0407]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Anto with Lee, in order to provide the WTRU may receive additional parameters which may indicate a subset of the preambles that may be used by the WTRU and how to 
divide this subset into groups such as two groups, A and B. For example, numberOfRA-Preambles may define the subset of preambles.  The first sizeOfRA-PreamblesGroupA may be in group A (e.g., preambles 0 to sizeOfRA-PreamblesGroupA-1), and the remaining preambles in the subset, if any 
(e.g., sizeOfRA-PreamblesGroupA to numberOfRA-Preambles-1), may be in Group B. When to use a Group A vs.  a Group B preamble may be known to the WTRU easier (see suggested by Lee on page 9, par [0098]).

Regarding claim 3, Anto teaches the pathloss estimate is calculated in accordance with a difference between DL transmit power level(s) associated with the subset of DL signals and reference signal received power (RSRP) level(s) associated with the subset of DL signals (page 7-8, par [0093-0094, 0100-0105]) (see the UE to calculate and use different pathloss estimates for SRS and PUSCH 
power control.  Assuming the use of a more flexible type of reference signals than CRS (such as CSI-RS) for pathloss estimation, a UE estimates the path loss PL based on the difference (in dB) between the received power for cell-specific common reference signals (CRS) and the nominal power of such reference signals: PL=referenceSignalPower-higher layer filtered RSRP, (2) where referenceSignalPower is configured by higher layer signaling and RSRP is defined for the reference serving cell).

Regarding claim 4, Lee teaches receiving, by the UE, indication(s) of the DL transmit power level(s) associated with the subset of DL signals (page 6, 8, par [0072-0075, 0087]) 
(see Downlink channels that may be provided and/or used may include Physical Downlink Shared Channel (PDSCH) and/or downlink control channels, which may include one or more of Physical Control Format Indicator Channel (PCFICH), Physical Hybrid-ARQ Indicator Channel (PHICH), Physical Downlink Control Channel (PDCCH), and/or Enhanced PDCCH (EPDCCH), and DL signals and/or channels may be provided or transmitted by an eNodeB (eNB) and/or may be received and/or used by a WTRU. And The WTRU may transmit the preamble on a PRACH resource that it selects from a specific subset of the cell's configured PRACH resources.  The subset (e.g., the mask) may be (e.g., explicitly) signaled to the WTRU by the network, e.g., ra-PRACH-MaskIndex.  The WTRU may use the indicated resource when the subset includes one choice or in other cases).

Regarding claim 5, Lee teaches the DL transmit power level(s) is received via system information block (SIB) signal(s) (page par [0137-0140]) 
(see A System Information Block (SIB) may be transmitted on a PDSCH.  The resource location of a SIB may be indicated by (E)PDCCH which may be scrambled with System Information (SI)-RNTI.  A SIB, e.g., SIB Type 1 (SIB1), may provide information a WTRU may use for access to the cell and/or network, and/or scheduling information for other SIBs).
 
Regarding claim 6, Anto teaches the subset of DL signals include reference signal(s) (RS) (page par [0105-0108, 0126]) (see A first eNodeB 1410 sends 2.1 a signal, which may be a reference signal, to the UE 1400).

Regarding claim 7, Anto teaches the subset of DL signals excludes channel state information reference signals (CSI-RSs) (page 9, par [0101-0105]) (see to use different CSI-RS patterns/resources for the two independent pathloss estimates).
Regarding claim 8, Anto teaches the subset of DL signals include a synchronization signal(s) and at least one physical broadcast channel (PBCH) demodulation reference signal (DMRS) (page 4, 9, 12, par [0047, 0102, 0136]) (see each of these points transmits its own unique signals for broadcast, e.g., the Physical Broadcast Channel (PBCH), as well as for sync channels, such as the primary synchronization signal (PSS) and secondary synchronization signal (SSS), and the reference signals are any of the following: Channel State Information Reference signals, CSI-RS, demodulation reference signals, DMRS, or Cell-specific reference signals CRS.).

Regarding claim 9, Anto teaches the subset of DL signals include channel state information reference signals (CSI-RSs) (page 12, par [0136]).

Regarding claim 10, Anto teaches the subset of DL signals excludes synchronization signal(s) (page 4, par [0047]) (see the Physical Broadcast Channel (PBCH), as well as for sync channels, such as the primary synchronization signal (PSS) and secondary synchronization signal (SSS)).

Regarding claims 11 and 22, Anto teaches the subset of closed-loop PC parameters is associated with one transmit PC (TPC) command configuration from a set of TPC command configurations of the UE via an index, each TPC command configuration from the set of TPC command configurations is associated with a different index (page par [0099]) (see that these parameters are, where indexed by a subscript PUSCH or SRS, specific to the corresponding channels). And
Lee also teaches A PRACH Configuration Index, e.g., prach-ConfigIndex, may be used by the 
network to tell a WTRU (and/or by a WTRU to determine) which of a preset list of possible configurations it is (or may be) choosing for the cell's configured set of PRACH resources.  The preset configurations may define, for example for FDD, one or more of the preamble format, which may define the time for the preamble cyclic prefix (CP) and the time for the preamble sequence, the system frame numbers (SFNs) in which PRACH may be allowed (e.g., any, even only, odd only), and the subframes of the allowed SFNs (e.g., a specific 1, 2, 3, 4, 5, or all 10 subframes) in which PRACH may be allowed, and In UL transmissions, a WTRU may perform power control based on a number of factors which may include: (1) measured pathloss on the DL carrier; (2) transmit power control (TPC) commands (e.g., from the eNB); (3) the number of resource blocks on which it may transmit; and/or (4) other static or semi-static parameters, among others (page 9, par [0099-0100]). And
	Lee also teaches for a PDSCH transmission (e.g., in subframe n-4) which may be indicated by the detection of a corresponding PDCCH in subframe n-4, or for a PDCCH which may indicate downlink SPS release in subframe n-4, the WTRU may use n.sub.PUCCH.sup.(1,[tilde over (p)].sup.0.sup.)=n.sub.CCE+N.sub.PUCCH.sup.(1) for antenna port p.sub.0, where n.sub.CCE is the number of the first control channel element (CCE) (e.g., the lowest CCE index used to construct the PDCCH) used for transmission of the corresponding DCI assignment (page 10, par [0133]).
Therefore, the combination of Anto and Lee, that is teaching the limitation of claim.

Regarding claims 12 and 23, Anto teaches at least one TPC command configuration from the set of TPC command configurations is excluded from the subset of closed-loop PC parameters (fig. 11, page 9, par [0105, 0107-0108]) (see the closed-loop power control data may comprise explicit power control commands (e.g., UP/DOWN) commands, in some embodiments, or measurement data corresponding to the UE's uplink transmissions, or some combination of both, and these first and second sets of reference signals may comprise different CSI-RS patterns, in some cases, or some other reference signals ).

Regarding claims 13 and 24, Anto teaches the subset of closed-loop PC parameters include one PC adjustment state configuration from a set of PC adjustment state configurations of the UE via an index, each PC adjustment state configuration from the set of PC adjustment state configurations is associated with a different index (fig. 11, page 9-10, par [0107-0108, 0119])
 (see the closed-loop power control data may comprise explicit power control commands (e.g., UP/DOWN) commands, in some embodiments, or measurement data corresponding to the UE's uplink transmissions, or some combination of both, and the UE performs separate closed-loop power control operations for data transmissions and SRS transmissions, respectively, and the closed-loop power control data may comprise explicit power-control commands, such as up/down power control commands, or measurement data corresponding to, for example, data transmissions and reference signal transmissions by the mobile station.  The first and second closed-loop power control data may be received from separate base stations, and these first and second sets of reference signals may comprise different CSI-RS patterns, in some cases, or some other reference signals .).
Also see lee teaches on page 10, par [0112]).
 
Regarding claims 14 and 25, Anto teaches at least one PC adjustment state configuration from the set of PC adjustment state configurations is excluded from the subset of closed-loop PC parameters (fig. 11, page 9-10, 14, par [0108, 0119, 0157]) (see based on the second closed-loop power control data.  Further, j is a parameter configured by the network, which may take values 0, 1 or 2 and which can affect the final value of Po or alpha.  Still further, m is a parameter depending on SRS trigger type.  For SRS transmission given trigger type 0 then m=0 and for SRS transmission given trigger type 1 then m=1).

Regarding claim 15, Anto teaches the PC configuration is associated with a unique identifier (page 4, par [0047-0051) (see a cell identifier (cell-id) that is different from the cell-id employed for other nearby points.  Typically, each of these points transmits its own unique signals for broadcast, e.g., ).
Also see Lee teaches on (page 8-9, par [0092, 0095-0097]).
Regarding claim 16, Lee teaches the PC configuration from a set of PC configurations is indicated to the UE via a DCI (page 28, par [0354) (see the (E)PDCCH may be indicated in a 
DCI (e.g., a received DCI).  

Regarding claims 17 and 26, Anto teaches the subset of closed-loop PC parameters consists of a single closed-loop PC parameter such that the PC configuration associates the single closed-loop PC parameter with the subset of DL signals (page 5, 10, par [0056, 0119]) (see receiving first closed-loop power control data from a first network node corresponding to transmission of data from the user equipment to the first network node, and controlling transmission power for transmission of data to the first network node based on the received first closed-loop power control data).

Regarding claims 18 and 27, Anto teaches the subset of DL signals consists of a single DL reference signal such that the PC configuration associates the subset of closed-loop PC parameters with a single DL reference signal (page 10, par [0119]) (see The processing and control circuits perform closed-loop power independently for data and reference signal transmissions. The first and second closed-loop power control data may be received from separate base stations, in some instances, or may be received from a single base station).

Regarding claim 19, Anto teaches receiving DL signals from a base station, the subset of DL signals consisting of one or more other DL signals received from the base station (fig. 9, 12, 14, page 9, par [0105]) (see pathloss estimation and closed-loop PC for PUSCH and SRS power control.  This makes the use of reciprocity-based transmission schemes which require SRS to be measured at all potential downlink serving base stations within the cell possible).

Regarding claim 20, Anto teaches the subset of DL signals excludes at least one of the DL signals received from the base station (fig. 9, page 10, par [0119]) (see The processing and control circuits perform closed-loop power independently for data and reference signal transmissions. The first and second closed-loop power control data may be received from separate base stations, in some instances, or may be received from a single base station).
 
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tan H. Trinh				
Division 2648
April 20, 2021

/TAN H TRINH/Primary Examiner, Art Unit 2648